DETAILED ACTION
Response to Amendment
The Amendment filed February 02, 2021 has been entered. Claims 1-31 are pending. Claims 18-26 have been cancelled. Claims 27-31 have been added. Claims 1 and 11 are independent.

Election/Restrictions
Claims 1-10 and 27-31 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-17 and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant claims capacitor structure and related memory devices, and methods thereof.
Regarding independent claims 1 and 11, the major difference in the claims not found in the prior art, along with the other claimed features, is that an apparatus and a method of forming an apparatus thereof comprising first / second electrodes and a dielectric structure, wherein the first electrodes vertically extending through a dielectric material and an isolation material on the dielectric material; a second electrode vertically overlying the dielectric material and horizontally intervening between two or more of the first electrodes laterally neighboring one another; and a dielectric structure horizontally and vertically intervening between the second electrode and the two or more of the first electrodes, the dielectric structure physically contacting the dielectric material, the isolation material, the second electrode, and the two or more of the first electrodes over the prior art.
Claims 2-10, 12-17 and 27-31 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-31 and new search closest prior arts does not reveal any arts that appear to teach, suggest or provide motivation for combination with previous arts, to meet the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825